Citation Nr: 0637383	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.  

2.  Entitlement to service connection for a bilateral wrist 
condition.  

3.  Entitlement to service connection for a bilateral ankle 
condition.  

4.  Entitlement to an initial compensable disability rating 
for varicose veins.   

5.  Entitlement to an initial compensable disability rating 
for bilateral pes planus.

6.  Entitlement to an initial compensable disability rating 
for arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to September 2002.  Although there is no clear official 
confirmation of this service in the claims folder, the 
veteran's period of service is not at issue in this case.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the Veterans Claims Assistance Act of 2000 (VCAA) 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and her 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim pursuant to 38 U.S.C.A. § 5013(a) and 
38 C.F.R. § 3.59.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).   The notice should indicate what information or 
evidence should be provided by the claimant and what 
information or evidence VA will attempt to obtain on the 
claimant's behalf.  38 C.F.R. § 3.59(b)(1).  The notice 
should also ask the claimant to provide any evidence in her 
possession that pertains to the claim. Id.  

In this regard, the claims folder is negative for any VCAA 
letter that pertains specifically to the increased rating 
claims on appeal.  There is also no letter of record 
compliant with the recent case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Further, with respect to the service 
connection issues on appeal, the November 2002 VCAA letter 
does not ask the claimant to provide any evidence in her 
possession that pertains to the claims.  38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Therefore, a remand is required for the RO to issue 
a new VCAA letter that corrects these deficiencies.  The 
Board regrets the additional delay that will result from this 
remand, but finds it necessary in order to ensure that the 
veteran has received all notice required by law.

Second, as to the bilateral wrist disorder, the veteran 
contends that her military occupational specialty (MOS) 
during her service involved extensive typing.  There are no 
service personnel records (SPRs) or a DD Form 214 verifying 
her particular MOS.  A remand is required to obtain any SPRs 
that confirm her MOS during service.  

Third, with regard to the three service connection issues on 
appeal, a remand is required for a VA examination and 
opinion.  In this regard, under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 C.F.R. § 
3.159(c)(4)(i).  

In this case, the veteran asserts that she has current 
bilateral knee, ankle, and wrist disorders related to in-
service injuries and treatments for these disorders during 
service from September 1982 to September 2002.  Service 
medical record (SMRs) document extensive treatment throughout 
service in 1984, 1986, 1987, 1988, 1990, 1992, 1997, 2001, 
and 2002 for patella femoral pain syndrome and knee strains 
due to running and marching.  SMRs also record treatment for 
ulnar nerve impingement syndrome to the wrists in March 2002 
and April 2002.  Finally, SMRs reflect treatment for repeated 
bilateral ankle strains and overuse syndrome in March 2001, 
October 2001, February 2002, and April 2002.  

Immediately after service, the veteran underwent a VA 
examination in November 2002.  Based on X-rays and objective 
observations, the examiner concluded that the veteran did not 
have any current bilateral knee, wrist, and ankle conditions.  
However, the examiner did not have access to SMRs reflecting 
treatment, at times extensive, for bilateral knee, wrist, and 
ankle conditions during service.  Thus, this medical opinion 
is incomplete, lacking review of the relevant evidence of 
record.  As a result, it is entitled to very limited 
probative value.  

Based on the conflicting evidence in this case regarding the 
existence of the disorders at issue, and the Court's recent 
decision in McLendon, it appears that a remand for a VA 
examination and opinion is required to determine the nature 
and etiology of any of any current bilateral wrist, knee, and 
ankle conditions.        

Fourth, with respect to the increased rating claims, where 
the available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  The last VA examination 
determining the severity of her current service-connected 
disabilities was performed in November 2002, approximately 
four years ago.  Although not unduly remote, a more current 
examination is warranted.  Furthermore, conflicting evidence 
is present in the claims folder regarding the veteran's 
cervical spine disability.  Specifically, the November 2002 
examiner documented no cervical spine arthritis, while SMR X-
rays dated October 2001 recorded mild degenerative changes to 
the cervical spine.  

With regard to the cervical spine issue, the new examination 
must evaluate the veteran's cervical spine disability in 
light of  the September 2002 and September 2003 amendments to 
the rating criteria for the spine.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).    
Thus, based on the veteran's allegations of worsening and the 
elapsed time since the previous VA examination, the Board 
remands the cervical spine, varicose vein, and pes planus 
issues for a current VA examination in order to ascertain the 
current severity for these service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	With respect to both the service 
connection and increased rating claims 
on appeal, the RO, by way of a new VCAA 
letter, must notify the veteran and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claims on appeal, of 
what information or evidence the veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
her behalf.  The notice should also ask 
the veteran to provide any evidence in 
her possession that pertains to the 
claims.  The notice must comply with 
38 C.F.R. § 3.159(b)(1), with the recent 
decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and with all legal 
precedent.  

2.	The RO should then obtain any relevant 
VA treatment records that the veteran 
adequately identifies.  

3.	The RO should obtain a DD Form 214 or 
other SPRs that verify the veteran's 
particular MOS and her period of 
service.

4.	The RO should arrange for the veteran to 
be scheduled for a VA examination to 
determine the nature and etiology of any 
current bilateral wrist, knee, and ankle 
disorders and to determine the nature 
and current severity of disability for 
her service-connected cervical spine, 
varicose veins, and pes planus 
disabilities.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  The examiner 
should be (if possible) a physician who 
has not previously examined the veteran.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for her 
claims.  The examination should include 
any test or study deemed necessary by 
the examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, 
the examiner is asked to provide a 
diagnosis for any bilateral wrist, 
knee, and ankle disorders present.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability) that any 
current bilateral wrist, knee, and 
ankle disorders are related to the 
veteran's period of active duty service 
from September 1982 to September 2002.  
In making this determination, the 
examiner should specifically review and 
comment upon SMRs documenting treatment 
throughout service in 1984, 1986, 1987, 
1988, 1990, 1992, 1997, 2001, and 2002 
for patella femoral pain syndrome and 
knee strains due to running and 
marching; SMRs recording treatment for 
ulnar nerve impingement syndrome to the 
wrists in March 2002 and April 2002; 
and SMRs reflecting treatment for 
repeated bilateral ankle strains and 
overuse syndrome in March 2001, October 
2001, February 2002, and April 2002.  

With regard to the increased rating 
claims for her service-connected 
cervical spine, varicose vein, and pes 
planus disabilities, the examination 
must include range of motion findings, 
and should include any other test or 
study deemed necessary by the examiner.  
The examiner is asked to identify and 
describe any current symptomatology, 
including any functional loss associated 
with these disabilities due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of 
disuse, pain on pressure or 
manipulation, and muscle spasm.  The 
examiner should specify any additional 
range-of-motion loss due to any of the 
above factors.  If there is no evidence 
of any of the above factors on 
examination, the examiner should so 
state.  

The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

With regard to the cervical spine, if 
there is evidence of any objective 
neurological abnormality associated with 
the cervical spine disability, the 
examiner should identify that 
abnormality and comment on its severity.  

With regard to the cervical spine, if 
the veteran is diagnosed with 
intervertebral disc syndrome, the 
examination report must also include a 
discussion of whether the veteran has 
incapacitating episodes and the total 
duration (in weeks) of such episodes 
during the previous year.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

Finally, the examiner should also 
discuss the extent to which the service-
connected disabilities on appeal affect 
the veteran's ability to secure or 
maintain employment. 

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should include a complete explanation 
with his or her opinion, based on 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinions, the examination 
report should so state.

5.	After ensuring proper completion of this 
development, the RO should readjudicate 
the service connection and increased 
rating issues on appeal, considering the 
September 2002 and September 2003 
amendments to the rating criteria with 
regard to the cervical spine disability.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and 
her representative a supplemental 
statement of the case (SSOC) and afford 
the applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


